Citation Nr: 1020755	
Decision Date: 06/05/10    Archive Date: 06/10/10

DOCKET NO.  08-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by neuropathy of the upper extremities including 
as secondary to the service-connected chronic thoracolumbar 
strain.  

2.  Entitlement to service connection for a disorder 
manifested by neuropathy of the lower extremities including 
as secondary to the service-connected chronic thoracolumbar 
strain.

3.  Entitlement to a rating in excess of 40 percent for 
chronic thoracolumbar strain.

4.  Entitlement to a total rating based in individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDINGS OF FACT

1.  Neuropathy of the upper and lower extremities was not 
present during active duty or for many years thereafter; the 
preponderance of the competent evidence is against a finding 
that currently existing neuropathy of the upper or lower 
extremities is etiologically related to the Veteran's active 
duty service or to a service-connected disability.  

2.  The Veteran's service-connected thoracolumbar strain is 
manifested by limitation of motion and pain, but not by 
ankylosis of the spine. 




CONCLUSIONS OF LAW

1.  Neuropathy of the upper extremities was not incurred in 
or aggravated by active duty and may not be presumed to be, 
nor is it secondary to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for the assignment of a rating in excess of 
40 percent for service-connected thoracolumbar strain, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits adjudicated by this decision.  The discussions 
in May 2006 and July 2007 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to service connection for neuropathy of 
the upper and lower extremities and also for entitlement to 
an increased rating for his thoracolumbar strain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims, what types of evidence VA would 
attempt to obtain, and what evidence was his responsibility 
to obtain, as well as notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issues on appeal in the July 2007 letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
With regard to the service connection claims, the Board finds 
the opinions included in the May 2005 and July 2005 reports 
of VA examinations to be adequate as they are predicated on a 
full reading of the evidence in the Veteran's claims file.  
The opinions consider all of the pertinent evidence of 
record, to include the Veteran's self-reported medical 
history and VA and private medical records.  The opinions are 
supported by rationales.  Furthermore, the Board finds the 
report of the October 2008 VA examination to be adequate for 
evaluation of the increased rating claim.  The examiner 
provided the results of physical examination of the Veteran 
which are sufficient to evaluate his increased rating claim.  
There has been no indication that there has been an increase 
in symptomatology since the time of the October 2008 VA 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues adjudicated by this 
decision.  In May 2010, the Veteran submitted a document 
indicating that he had no further evidence to submit in 
support of his claims.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Competency

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of his peripheral neuropathy.  See 
Barr.  


Entitlement to service connection for a disorder manifested 
by neuropathy of the upper and lower extremities including as 
secondary to the service-connected chronic thoracolumbar 
strain.

In May 2007, the Veteran submitted a claim, in pertinent 
part, to service connection for numbness and loss of feeling 
in his fingertips and feet secondary to his service-connected 
thoracolumbar strain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition, shall be compensated.

The Board finds that service connection is not warranted for 
neuropathy of the upper or lower extremities on a direct 
basis.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for neuropathy of 
the upper or lower extremities.  Neurological examination 
conducted at the time of the August 1982 separation 
examination was normal.  The first competent evidence of the 
presence of neuropathy is dated beginning in 2005, many years 
after the Veteran's discharge.  In February 2005, the Veteran 
reported a painful dysesthesia of the feet which was present 
at night with occasional shock like sensations into his toes.  
The assessment was paresthesias of the feet.  In April 2005, 
the Veteran reported he had had a sensation of numbness and 
tingling with painful paresthesias of the feet which had been 
present for six months.  The assessment was chronic lower 
back pain with lower extremity paresthesias and possible 
sciatica.  The Veteran did not indicate in any way that he 
had had neuropathy since his active duty service.  There is 
no continuity of symptomatology from the time of discharge to 
the present.  The Veteran has not alleged such a fact 
pattern.  There is no competent evidence of record linking 
currently existing neuropathy of the upper or lower 
extremities to the Veteran's active duty service on a direct 
basis.  The Veteran has not claimed such a link.  

The Veteran has claimed that he currently experiences 
neuropathy of the upper and lower extremities which is 
secondary to his service-connected thoracolumbar strain.  The 
Board finds the claim of service connection for neuropathy on 
a secondary basis must be denied as the preponderance of the 
competent evidence of record demonstrates that currently 
existing neuropathy of the upper and lower extremities is not 
etiologically linked to the service-connected thoracolumbar 
strain.

The Veteran's opinion as to the etiology of any neuropathy of 
the upper or lower extremities is without probative value.  
As set out above, the Veteran is not competent to provide an 
opinion regarding the etiology of any currently existing 
neuropathy.  

A private neurological opinion was obtained in April 2005.  
The examiner noted the Veteran's chief complaint was numbness 
and pain in the feet and right leg weakness.  The Veteran 
reported his feet hurt which was described as throbbing and 
waking him up at night.  He felt that the balls of his feet 
had episodes of shocks being delivered.  Physical examination 
was conducted.  The impression was that the Veteran presented 
with a complicated neurological picture.  It was suspected 
that the Veteran started out with a neuropathy and 
subsequently strained his back and caused compressive 
radiculopathy.  Testing was referenced as documenting a 
sensory neuropathy involving all modalities and in addition 
the Veteran might have either a right peroneal mononeuropathy 
or right L4-5 radiculopathy.  This evidence does not link 
neuropathy to the service-connected thoracolumbar strain.  

In May 2005, a private neurologist opined that the pain in 
the Veteran's back and feet was most likely secondary to 
compressive radiculopathy.  The neurologist opined that, even 
Magnetic Resonance Imaging (MRI) and Electromyelogram (EMG) 
testing did not show any abnormalities, the Veteran's 
symptoms were still compatible with either compression of the 
roots in/or a small fiber neuropathy.  While this examiner 
attributed foot pain to compressive radiculopathy, the 
radiculopathy was not linked to the service-connected 
thoracolumbar strain.  Furthermore, other evidence of record 
affirmatively indicates that the Veteran's radiculopathy is 
not linked to the thoracolumbar strain but rather to problems 
with the lumbosacral spine.  

At the time of a May 2005 VA examination, the Veteran 
reported he experienced some pain in both feet which was new 
along with some numbness in both feet which had been present 
for the past few years.  Chronic thoracolumbar strain and 
degenerative joint disease of the thoracolumbar spine were 
the diagnoses.  No pertinent findings or diagnosis of 
peripheral neuropathy was made.  The examiner opined that the 
chronic thoracolumbar strain and the degenerative joint 
disease of the thoracolumbar spine were not etiologically 
linked.  The examiner opined that the degenerative joint 
disease was the result of age and due to the Veteran's 
weight.  

The examiner who conducted a July 2005 review of the claims 
file found that a diagnosis of lumbosacral radiculopathy 
should be added to the report of the May 2005 VA examination.  
It was the examiner's opinion that the decrease in sensation 
to fine touch as well as vibration sense the Veteran 
experienced in the S2 and S4 dermatome is a result of 
lumbosacral radiculopathy which is caused by degenerative 
joint disease of the spine.  The examiner found that symptoms 
pertaining to this disease existing previously have already 
been documented in the Veteran's private treatment records 
and the diagnosis is supported by the MRI and EMG reports.  
The examiner opined that the degenerative joint disease is 
not at least as likely not, related to the service-connected 
thoracolumbar strain.  Therefore the examiner also determined 
that the lumbosacral radiculopathy, which is caused by 
degenerative joint disease, is also not at least as likely as 
not related to his service-connected thoracolumbar strain.  
The rationale was the same as already stated in the May 2005 
VA examination.   

In February 2007, the Veteran was seen by a VA podiatrist.  
He presented with complaints of general bilateral foot pain 
which had reportedly been present for about one year.  The 
Veteran reported a history of low back pain and associated 
pain/numbness in the lower extremities extending into his 
feet.  The assessments were plantar fasciitis, bilateral 
capsulitis/tendonitis and neuralgia secondary to the back.  
While neuralgia attributed to the back was noted, this record 
does not indicate that the back symptomatology was caused by 
the thoracolumbar strain.  

On VA examination in July 2007, the Veteran reported he 
noticed an intermittent tingling in both hands over the 
preceding two years.  In the past month, it had worsened to 
numbness and tingling along the plantar aspect of both feet 
and the palmar aspect of the digits of both hands.  Physical 
examination was conducted.  The pertinent diagnosis was 
bilateral upper and lower extremity neuropathy involving the 
superficial peroneal nerve and median nerve and ulnar nerves 
bilaterally.  The examiner opined that the condition is less 
likely than not secondary to the thoracolumbar spine strain.  

A November 2007 VA clinical record reveals the Veteran was 
examined by a neurologist as a result of a reported history 
of fairly abrupt onset of electric jolt-like pains beginning 
in the feet.  His hands became symptomatic later.  It was 
described as more numbness and tingling.  He also reported a 
freezing feeling in his feet.  Not all symptoms were equal in 
all limbs at the same time but the distribution was 
reasonably symmetric.  Physical examination was conducted.  
The assessment was that the Veteran showed a clinical loss in 
glove and stocking distribution.  An EMG was referenced as 
being consistent with sensorimotor axonal polyneuropathy, the 
most common cause of which is diabetes mellitus.  It was 
noted that the Veteran did have a positive family history for 
diabetes mellitus and was obese.  

An April 2008 VA clinical record indicates the Veteran 
reported continuing problems with sharp pains, cold feeling 
and numbness in the hands greater than the feet.  The 
assessment was axonal neuropathy on EMG, persistent pain and 
other symptoms likely related to neuropathy.  
 
A July 2008 VA clinical record includes an assessment of 
sensory motor axonal neuropathy of an unclear etiology with 
all lab tests and lumbar puncture unrevealing so far.  The 
author noted that diabetes could be the cause as overt 
diabetes mellitus can occur later and the Veteran had a 
family history of diabetes mellitus.   

On VA examination in October 2008, the Veteran reported a two 
year history of numbness and tingling in his feet and hands.  
An EMG study was referenced as showing a polyneuropathy which 
was compatible with sensorimotor axonal polyneuropathy.  
According to a neurologist, the most common cause of this is 
diabetes mellitus.  Physical examination was conducted.  The 
pertinent diagnosis was peripheral neuropathy involving the 
upper and lower extremities.  The examiner noted the Veteran 
had developed peripheral neuropathy over the past few years.  
EMG and neurological evaluation both confirm sensorimotor 
axonal neuropathy.  The examiner observed that none of the 
Veteran's treating physician's had shown any relationship 
between the peripheral neuropathy and the thoracolumbar 
strain.  They were noted to be speculating on various causes 
including diabetes mellitus.  Based on the above, the 
examiner opined that the peripheral neuropathy was unlikely 
related to the thoracolumbar strain.  

The Board's review of the medical evidence set out above 
leads it to find that the preponderance of the competent 
medical evidence of record does not link currently existing 
neuropathy of the upper extremities or lower extremities to 
the service-connected thoracolumbar strain.  The Board finds 
that service connection is not warranted for neuropathy of 
the upper extremities or lower extremities on a secondary 
basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
neuropathy of the upper extremities or lower extremities.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to a rating in excess of 40 percent for chronic 
thoracolumbar strain

In May 2007, the Veteran submitted a claim of entitlement, in 
pertinent part, to an increased rating for his service-
connected thoracolumbar strain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's service-connected thoracolumbar strain is 
evaluated as 40 percent disabling under Diagnostic Code 5237.  
This Diagnostic Code provides that a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board finds that an increased rating is not warranted for 
the service-connected thoracolumbar strain.  In order to 
warrant a rating in excess of 40 percent under Diagnostic 
Code 5237, there needs to be evidence of ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

A review of the claims file demonstrates that the Veteran has 
always maintained some motion in his back during the entire 
appeal period.  For example, on VA examination in July 2007, 
physical examination of the thoracolumbar spine revealed the 
Veteran could forward flex to 80 degrees and extend to 25 
degrees   The Veteran reported pain was present at the end of 
flexion and extension and worsened after three attempts.  
Left and right lateral flexion were 30 degrees and the 
Veteran reported pain at the end points which did not 
increase with repetition.  Spasm was present in the 
thoracolumbar spine which did not result in any additional 
loss of function after three repetitions.  The examiner 
opined that the Veteran would be able to perform sedentary 
jobs as long as he was not required to sit for greater than 
90 minutes in one position.  He would be able to perform 
light physical labor as long as he did not have to lift more 
than 30 pounds, repeatedly flex/extend his back, sit more 
than 90 minutes or walk more than 100 yards.  

A VA clinical record dated in September 2007 reveals that the 
range of motion of the back was limited but motion in all 
pertinent directions was still possible.  

On VA examination of the spine in October 2008, the Veteran 
complained of low back pain.  Physical examination revealed a 
range of motion of flexion to 75 degrees and extension of 20 
degrees.  Lateral flexion was 20 degrees bilaterally.  Pain 
was reported at the ends of the range of motion.  The 
pertinent diagnosis was chronic thoracolumbar strain.   The 
examiner noted that the Veteran continued to complain of low 
back pain.  The examiner found there had been no progression 
of the disability from previous examinations and that 
physical examination had been relatively stable over the last 
couple of years.  The examiner determined that the Veteran 
had developed functional limitations due to peripheral 
neuropathy which was unlikely related to the thoracolumbar 
strain.  

VA performed a functional capacity evaluation in September 
2009.  It was determined that the Veteran was capable of 
light-medium work.  Light-medium work is defined as that 
which requires exerting 35 pounds of forced occasionally or 
18 pounds frequently or 7 pounds of force constantly during 
an 8 hour workday.  

There is no medical evidence of record which includes an 
assessment of ankylosis of the spine.  There is no medical 
evidence of record documenting that the Veteran's spine is 
immobile due to the service-connected disability.  The 
Veteran has not reported that his back disability is 
productive of immobility of the spine.  The Board finds lack 
of evidence of the presence of ankylosis of the spine weighs 
against a grant of a rating in excess of 40 percent for the 
thoracolumbar strain.  Furthermore, an increased rating is 
not warranted based on upon consideration of pain on use or 
during flares of back pain.  The provisions of 38 C.F.R. §§ 
4.40, 4.45 are not for consideration where the Veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).  

An increased rating is not warranted based on the presence of 
intervertebral disc syndrome.  The Veteran is not service 
connected for intervertebral disc syndrome and no 
intervertebral disc syndrome symptomatology has been 
associated with the service-connected thoracolumbar strain.  

Based on the above, the Board finds that a rating in excess 
of 40 percent is not warranted for the service-connected back 
disability.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's back disability with the established criteria found 
in the rating schedule for evaluation of back injuries shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Veteran complains 
of pain and limitation of motion.  The pertinent Diagnostic 
Codes account for this symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected back disability.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  There is nothing in the record which 
suggests that the back disability alone markedly impacted his 
ability to perform his job.  There are several opinions from 
health care professionals which indicate that the Veteran is 
capable of employment based on evaluation of his spine.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected thoracolumbar strain causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for neuropathy of the upper extremities 
and lower extremities is not warranted.  The appeal is 
denied.

A rating in excess of 40 percent for service-connected 
thoracolumbar strain is not warranted.  The appeal is denied.  




REMAND

The Veteran has claimed entitlement to TDIU.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for chronic thoracolumbar 
strain evaluated as 40 percent disabling, for depression not 
otherwise specified associated with the chronic thoracolumbar 
strain evaluated as 30 percent disabling, and for chronic 
tonsillitis, post-operative tonsillectomy, which is evaluated 
as non-compensably disabling.  The combined evaluation for 
compensation purposes is 60 percent, effective from October 
26, 2007.  The thoracolumbar strain and the depression not 
otherwise specified are of the same etiology with a combined 
rating of 60 percent.  Accordingly, the Veteran's service-
connected disabilities render him eligible for consideration 
of TDIU under the schedular percentage requirements 
contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  However, it must also be established, as set 
forth above, that his service-connected disabilities prevent 
him from securing and following substantially gainful 
employment.  

A review of the claims file reveals the Veteran has not been 
afforded a VA examination to determine if he is unemployable 
as a result of his service-connected disabilities.  The Board 
notes that opinions have been obtained regarding the effect 
that the Veteran's service-connected thoracolumbar strain has 
on employment but no opinion has been obtained which takes 
into account all of the Veteran's service-connected 
disabilities to include his service-connected mental 
disorder.  

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the Veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.   Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, effect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.   

Accordingly, the Board finds that the Veteran should be 
afforded a VA examination to determine if, in fact, he is 
unemployable as a result of his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, 
covering the period from December 2009 to 
the present, should be obtained and added 
to the claims file.

2.  Thereafter, schedule the Veteran for a 
VA examination for the purpose of 
determining the impact that his service- 
connected disabilities have on his ability 
to maintain substantially gainful 
employment.  The claims file, to include a 
copy of this remand, must be made 
available to the examiner in connection 
with the evaluation.  Following the 
history and clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is requested to render an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected 
chronic thoracolumbar strain and/or 
depression not otherwise specified 
associated with the chronic thoracolumbar 
strain and/or chronic tonsillitis, post-
operative tonsillectomy, render him 
incapable of obtaining and maintaining 
substantially (more than marginal) gainful 
employment consistent with his education 
and employment background?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemployability; less likely weighs 
against the claim.  The examiner is 
requested to provide a rationale for any 
opinion provided. 

3.  After completing any additional 
development deemed necessary, readjudicate 
the claim of entitlement to TDIU.  If the 
benefit requested on appeal is not fully 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
addresses all of the evidence obtained 
after the issuance of the last 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


